FILED
                             NOT FOR PUBLICATION                             FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GILBERTO GARCIA MORALEZ, a.k.a.                   No. 14-15878
Heriberto Moralez,
                                                  D.C. No. 4:13-cv-00430-LAB
                Petitioner - Appellant,

  v.                                              MEMORANDUM*

LOUIS WINN,

                Respondent - Appellee.


                     Appeal from the United States District Court
                              for the District of Arizona
                  Leslie Ann Bowman, Magistrate Judge, Presiding**

                            Submitted February 17, 2015***

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Gilberto Garcia Moralez appeals, pro se, from the district court’s judgment

dismissing his 28 U.S.C. § 2241 habeas corpus petition seeking an order expunging


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
               The parties consented to proceed before a magistrate judge.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an incident report and restoring his good conduct time and non-vested good time

credit. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s decision to deny a section 2241 petition, United States v. Lemoine,

546 F.3d 1042, 1046 (9th Cir. 2008), and we affirm.

       Moralez challenges the disciplinary hearing officer’s (“DHO”) finding that

he engaged in disruptive conduct similar to stealing. He contends that he did not

engage in prohibited conduct and that the proceedings violated his constitutional

rights. The record reflects that the proper procedural safeguards were met and that

“some evidence” supports the DHO findings. See Superintendent v. Hill, 472 U.S.
445, 455-56 (1985) (requirements of due process are satisfied if “some evidence”

supports the disciplinary decision); Wolff v. McDonnell, 418 U.S. 539, 557 (1974)

(setting forth due process requirements in prison disciplinary proceedings that

implicate a liberty interest).

       We reject as unsupported Moralez’s contention that his rights under the

Equal Protection Clause were violated. See Bostic v. Carlson, 884 F.2d 1267, 1271

(9th Cir. 1989).

       AFFIRMED.




                                          2                                    14-15878